Case 1:18-cv-01329-CFC Document 44 Filed 08/24/20 Page 1 of 1 PagelD #: 181

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MANDEL D. WALKER,
Plaintiff,
Civil Action. No. 18-1329-CFC

V.

CONNECTIONS (LLC), et al.,

Nee ee ee ee ee ee ee ee

Defendants.
MEMORANDUM ORDER

At Wilmington this 24M Gay of August, 2020, having considered Plaintiff's
letter/motion seeking assistance in obtaining his Delaware Department of Correction
medical records (D.I. 43),

IT IS HEREBY ORDERED that on or before September 26 2020, Defendant
Connections Community Support Programs, Inc. shall produce to Plaintiff all medical
records for Plaintiff it has obtained through discovery (see D.|. 33-1, subpoena duces
tecum served on the Delaware Department of Correction for production of Plaintiffs
intake/information sheets; physician reports; hospital records; physical therapy records;
MAR; KOP records; infirmary records; x-ray/ultrasound/radiology reports; any
handwritten files; photos; diagnostic testing and imaging; offsite consultation records
and reports; lab tests and results; scheduling details for offsite consultations; receipts |
| for medical products; and any and all other information for the time period of January 1,
2017 to present) that Defendant has in its possession or control given the difficulty
ds,
tL fp G

UNITED STATES DISPRICT JUDGE

incarcerated inmates have in obtaining medical recor

 
